VOTO DISIDENTE DE LA
JUEZ CARMEN ANA PESANTEMARTÍNEZ
- 2006 DTA 3
San Juan, Puerto Rico, a 7 de octubre de 2005
Disiento respetuosamente de la determinación de mis compañeros de Panel al revocar la sentencia apelada y por ende concluir que en el despido del apelante José Díaz medió discrimen político.
La prueba desfilada durante el juicio y a la que le otorgó credibilidad el Tribunal de Primera Instancia, demuestra que el apelante no fue despedido por razones políticas. Contrario a lo señalado en la opinión mayoritaria, la transcripción respalda el dictamen apelado. El apelante fue objeto de amonestaciones verbales y escritas con relación a la falta de cumplimiento de las órdenes impartidas por la co-apelada, sra. Colón Castaign.
Varios incidentes contenidos en el expediente ante nuestra consideración apoyan nuestro disenso y apuntan a que el apelante no cumplió con el estándar de prueba requerido en casos de discrimen político. Así también, que éste no es el caso que amerite que nos apartemos de la sabia norma de abstención judicial y de deferencia ante las adjudicaciones de los tribunales de primera instancia cuando atienden asuntos de credibilidad.
*641El récord refleja que cuando la Sra. Colón Castaign fue nombrada Directora Ejecutiva de la Corporación de las Artes Musicales, el apelante, por entender que ocupaba un puesto de confianza, sometió su renuncia. La Sra. Colón Castaign no se la aceptó, y le proveyó la oportunidad de demostrar con su trabajo que merecía retener su puesto. Durante el tiempo que ocupó los puestos de confianza de Director de Servicios Generales y Director Ejecutivo de Recursos Humanos, el apelante participaba periódicamente de las reuniones de “staff’ convocadas por la apelada, reuniones en las que se discutía asuntos confidenciales y de política pública que deseaba encaminar la nueva Directora. Surge también que el propio apelante desconocía la afiliación política de la apelada, pero se imaginaba que tenía que ser del Partido Popular Democrático porque para aquel entonces dicho partido había ganado las elecciones y únicamente nombraban directores en las agencias a los afiliados a dicho partido político. Más aún, la Sra. Colón Castaign no había votado en las elecciones inmediatamente anteriores y no estaba afiliada a ningún partido político.
En apoyo a mi disenso está el hecho de que las personas que sustituyeron al apelante, una vez éste fue destituido, eran empleados de carrera cuya afiliación política al momento de sus respectivos nombramientos, desconocía la apelada. Más aún, el Presidente de la Junta de Directores de la Corporación de Artes Musicales, cuyo uno de sus distinguidos miembros era Don Luis A. Ferré, conocía de la insatisfacción y del alegado pobre desempeño del apelante y no presentó objeción a la propuesta de despedirlo de sus puestos.
A la luz de lo expuesto, considero que el apelante no estableció su caso de discrimen político. Así tampoco, nos mueve a determinar que hubo pasión, prejuicio, parcialidad o error manifiesto, razón por la cual considero que no debemos intervenir con la apreciación de la prueba y la adjudicación de credibilidad que realizara el Tribunal de Primera Instancia.
CARMEN ANA PESANTE MARTÍNEZ
Juez de Apelaciones